Office of Chief Counsel
Internal Revenue Service

Memorandum
Number: AM2015-004
Release Date: 4/3/2015
CC: PA:07:SLKaron
POSTN-102507-15
UILC:

6224.00-00, 6103.00-00

date:

March 26, 2015

to:

from:

subject:

Linda M. Kroening
Division Counsel
(Large Business & International)
Drita Tonuzi
Associate Chief Counsel
(Procedure & Administration)

Powers of Attorney in Partnership Level Proceedings
This Chief Counsel Advice responds to your request for assistance. This advice may
not be used or cited as precedent.
From whom is a power of attorney (“POA”) sufficient in order for an employee of the
Service to solicit documents and discuss details of a partnership-level proceeding with
the individual granted power of attorney?
a. Who is authorized to sign a POA appointing a representative for a partnership or
limited liability company (LLC) being examined in a TEFRA partnership-level
examination?
b. Who is authorized to sign a POA appointing a representative for a partnership or
limited liability company for other purposes?

POSTN-102507-15

2
CONCLUSIONS

A general partner or, in the case of an LLC, a member-manager, may sign a POA for
purposes of a TEFRA partnership-level examination1 or for other tax purposes of the
partnership. A POA can also be secured from a limited partner or LLC member for the
purposes of securing partnership item information and disclosing partnership
information to the POA. In the case of an LLC that has no member who is also a
manager, the non-member manager2 may sign the POA for purposes of establishing
that it would be appropriate and helpful to secure partnership item information including
securing documents and discussing the information with the designated individual.
BACKGROUND
The Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”) added sections 6221
through 6232 to the Internal Revenue Code, which provide unified partnership audit and
litigation procedures for partnerships (except certain small partnerships) filing Form
1065, U.S. Return of Partnership Income (TEFRA partnerships).3 Under the unified
partnership audit and litigation procedures, the TEFRA partnership return is subject to a
single audit and court proceeding binding on all the direct and indirect partners. Only
the partners whose tax liabilities will be affected, and generally not the TEFRA
partnership itself, are the parties-in-interest in the partnership-level audit or litigation.
Chef’s Choice v. Commissioner, 95 T.C. 388 (1990).
LAW AND ANALYSIS
State Law Background
Under the provisions of the Uniform Partnership Act (1997) and the Uniform Limited
Partnership Act (2001)4, a general partner is an agent of the partnership for purposes of
its business except in limited circumstances.5 Section 301 of Uniform Partnership Act
(1997), section 402 of the Uniform Limited Partnership Act (2001). An act of the general
partner for apparently carrying on in the ordinary course of partnership business binds
1

Typically the Service will interact with the tax matters partner, as defined by section 6231(a)(7) of the
Internal Revenue Code, or his representative during a partnership-level examination. As section
6231(a)(7) and Treas. Reg. Sec. 301.6231(a)(7)-2 provide, the tax matters partner is a general partner or
member-manager except in limited circumstances.
2
A non-member manager is able to act for an entity under state or foreign law where the entity is formed,
but has no direct ownership interest in the entity.
3
Sections 6233 and 6234 were later added to these provisions.
4
While states have generally adopted most provisions of these acts, each state’s laws may vary in certain
regards. These acts are being cited as general background and should not be relied upon in all
circumstances.
5
The general partner does not serve as agent where the partner had no authority to act for the
partnership in the particular manner and the person dealing with the partner knew or received a
notification that the person lacked authority. See Section 301 of Uniform Partnership Act (1997).

POSTN-102507-15

3

the partnership. Id. An act of limited partner in a limited partnership does not bind
such partnership. Section 302 of the Uniform Limited Partnership Act (2001).
Section 403 of the Uniform Partnership Act (1997) provides that a partnership shall
provide partners and their agents and attorneys access to its books and records. The
partnership is also required to provide former partners and their agents and attorneys
access to books and records pertaining to the period during which they were partners.
The right of access provides the opportunity to inspect and copy books and records
during ordinary business hours. A general partner in a limited partnership also may
copy and inspect any records maintained by the limited partnership regarding the limited
partnership’s activities and financial condition. Section 402 of the Uniform Limited
Partnership Act (2001).
Limited liability companies have largely supplanted state law partnerships in modern
times. LLC’s typically are taxed as partnerships. The LLC may be managed by either
its members or a manager with no ownership interest in the LLC. See section 407 of
the Revised Uniform Limited Liability Company Act (2006). The specific laws of the
state in which the LLC was established govern the terms regarding who can act for, and
inspect and copy the records of, the LLC. For example, under the provisions of the
Revised Uniform Limited Liability Company Act (2006)6, a member in a membermanaged limited liability company generally may, upon reasonable notice inspect and
copy during regular business hours, at a reasonable location specified by the company,
any record maintained by the company regarding the company’s activities, financial
condition, and other circumstances, to the extent the information is material to the
member’s rights and duties under the LLC’s operating agreement. Section 410(a) of the
Revised Uniform Limited Liability Company Act (2006).
Depending on the laws of the state where the LLC was formed, members of a managermanaged limited liability company may, during regular business hours and at a
reasonable location specified by the company, have the right to obtain from the
company and inspect and copy full information regarding the activities, financial
condition, and other circumstances of the company as is just and reasonable if: the
member seeks the information for a purpose material to the member’s interest as a
member; the member makes a demand in a record received by the company,
describing with reasonable particularity the information sought and the purpose for
seeking the information; and the information sought is directly connected to the
member’s purpose. Id.
TEFRA Partnership Provisions

6

Note that the Revised Uniform Limited Liability Company Act (2006) is a proposal for states to adopt as
law for the governance of LLC’s and, while the act tries to summarize many state provisions, is not actual
law. Again, LLCs are governed by the laws of the state where the LLC was formed.

POSTN-102507-15

4

Section 6221 of the Internal Revenue Code provides that the tax treatment of any
partnership item shall be determined at the partnership level, except as otherwise
provided in subchapter C of Chapter 63 on the Internal Revenue Code.
Section 6224(a) provides that “any partner has the right to participate in any
administrative proceeding relating to the determination of partnership items at the
partnership level.”
Section 6226(c) provides that in any action initiated by the filing of a petition under that
section, each person who was a partner in such partnership at any time during the year
at issue shall be treated as a party to such action.
Section 6231(a)(2) provides that the term “partner” means a partner in the partnership
and any other person whose income tax liability under subtitle A is determined in whole
or in part by taking into account directly or indirectly partnership items of the
partnership.
Section 6229(b) states that the period for assessing tax with respect to any person
which is attributable to any partnership item (or affected item) for a partnership taxable
year may be extended with respect to all partners, by an agreement entered into by the
Service and the tax matters partner, or any other person authorized by the partnership
in writing to enter such an agreement.
Disclosure Authorization
Section 6103(e)(1)(c) provides that the return of a partnership shall upon written request
be open to inspection by or disclosure to any person who was a member of such
partnership during any part of the period covered by the return. Section 6103(e)(6)
authorizes, upon written request, the return to also be open to inspection by or
disclosure to the member’s attorney in fact duly authorized in writing. Section
6103(e)(7) provides that return information of the partnership is open to inspection by or
disclosure to the member or the member’s attorney in fact if the Secretary determines
that such disclosure would not seriously impair Federal tax administration.
Section 6103(h)(4) states that a return or return information may be disclosed in a
federal judicial or administrative proceeding if the taxpayer is a party to the proceeding,
or the proceeding arose out of, or in connection with, determining the taxpayer’s civil
liability, in respect of any tax imposed under the Internal Revenue Code. Section
6223(a)(1) provides for the issuance of a notice of the beginning of an “administrative
proceeding” at the partnership level which is issued at the beginning of a TEFRA audit.
In Abelein v. United States, 323 F.3d 1210 (9th Cir. 2003) the court held that a TEFRA
partnership audit constituted an “administrative proceeding” for the purposes of section
6103(h)(4) and that the partners were parties to that proceeding.

POSTN-102507-15

5

Section 6103(k)(6) provides that an internal revenue officer or employee may in
connection with his official duties relating to any audit or civil tax investigation or any
other offense under the internal revenue laws, disclose return information to the extent
that such disclosure is necessary in obtaining information, which is not otherwise
reasonably available, with respect to the correct determination of tax, liability for tax, or
with respect to the enforcement of any other provision of the Internal Revenue Code.
Treas. Reg. Sec. 301.6103(k)(6)-1(c)(1) defines “necessary” in this context to mean
“appropriate and helpful.” Specific duties for which such disclosures may be made
include, but are not limited to: establishing or verifying the correctness or completeness
of any return or return information; determining the responsibility for filing a return, for
making a return if none has been made, or for performing such acts as may be required
by law concerning such matters; establishing or verifying misconduct (or possible
misconduct) or other activity proscribed by the internal revenue laws or related statutes;
and obtaining, verifying, or establishing information concerned with making
determinations regarding a taxpayer’s liability under the Internal Revenue Code,
including, but not limited to, the administrative appeals process and any ruling,
negotiated agreement, or pre-filing process. Treas. Reg. Sec. 301.6103(k)(6)-1(a).
DISCUSSION
The Service may make inquiries and disclose details of a TEFRA partnership-level
examination to any person who is a party to, or has authority to represent a party in, the
partnership examination. See Sections 6103(h)(4) and 6224(a). Such parties generally
include any direct or indirect partner of the partnership, or member of the LLC treated as
a partnership, for the taxable year at issue. The Service is also authorized under
section 6103(e)(1)(C) to allow a partner or member, upon written request, to inspect the
items of the partnership. To the extent any partner may inspect or receive return
information, that partner’s attorney in fact also has such authority. See sections
6103(e)(6) and section 6103(h)(4). As a result, a POA from a partner of the partnership,
including a member of an LLC taxed as a partnership, during the taxable year at issue
allows the Service to solicit and discuss partnership-level issues with the person
appointed. Because the partnership or LLC itself is generally not a party to the
partnership proceeding or a member in itself, the POA from the partner should be done
in the partner’s individual capacity as a partner. A general partner or managing
member, if authorized by state law, can also execute and sign a POA on behalf of the
partnership or LLC. A limited partner or member who is not a manager cannot act for
the entity, and may only execute a POA in the partner’s or member’s individual
capacity.7 Only someone duly authorized by state law (or foreign law in the case of a
foreign entity) to act for and bind the entity can execute a POA in the name of the entity.
Treas. Reg. Sec. 601.503(c).8
7

Thus, neither a limited partner nor his POA can sign contracts or any kind of agreement for the
partnership itself.
8
The operating agreement of the partners or members of the entity, as approved under state or foreign
law where the entity was formed, will generally dictate who is authorized to act for (i.e. manage) the entity

POSTN-102507-15

6

To the extent that a partner does not have authority to act for the partnership or LLC,
however, he may have limited access to the partnership or LLC books and records. In
such circumstances, the Service may want a POA executed in the name of the entity
itself. Typically a general partner or state law manager can act for a partnership or LLC
taxed as a partnership, as provided by the governing state law.
To the extent a manager of a LLC has no ownership interest, however, he is not treated
as a “partner” to whom partnership return information can be disclosed under section
6103(e). I.R.C. Sec. 761(b) (members treated as “partners”). The non-member
manager as well as the LLC itself are also not generally considered parties in the
TEFRA examination. Nevertheless, section 6103(k)(6) authorizes the Service to solicit
documents and discuss details of the partnership-level examination with any individual
where the Service employee reasonably believes such discussion is helpful and
appropriate to obtaining information to determine partnership items. A POA by a LLC
through its manager helps to establish the reasonableness and appropriateness of
discussing issues in the partnership-level examination with the individual designated by
the entity. Similarly, where reasonable, such designation would also be sufficient in the
context of a private letter ruling request from the entity or in the context of proceedings
or investigations pertaining to the entity’s filing obligations.
The authorization from a partner or a person with authority to act for the partnership,
however, may not be sufficient to provide authority to extend the period of limitations for
all of its partners. If the partnership wishes to authorize someone other than the tax
matters partner to extend the period with respect to all partners, the partnership should
provide a statement in accordance with Treas. Reg. Sec. 301.6229(b)-1. The
statement should: provide that it is an authorization for such person to extend the
assessment period with respect to all partners; identify the partnership, the person
being authorized, and the taxable years for which the authorization is effective; and, be
signed by all persons who were general partners at any time during the years for which
the authorization is effective. Id.
Please call (202) 317-6834 if you have any further questions.

itself and the extent of any authorization. A manager may operate under many potential titles such as
president, general partner, tax director, chief executive office, board of directors, etc. However, it is the
operating agreement that ultimately dictates whether the pertinent titled position has authorization to act
for the entity.

